                              UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


    STEPHEN CHRISTOPHER NOVATNE,

            Plaintiff,                             Case No. 3:19-cv-00821

    v.                                             Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
    F/N/U ELROD et al.,

            Defendants.


                                   MEMORANDUM ORDER

           This Memorandum Order addresses several pending motions in this civil rights action

brought under 42 U.S.C. § 1983. Pro se Plaintiff Stephen Christopher Novatne, who is incarcerated

and appears in forma pauperis, has filed motions seeking to amend the claims, relief, and

defendants included in his complaint (Doc. Nos. 43, 47, 48, 50); two motions seeking discovery

(Doc. Nos. 44, 49); a renewed motion to appoint counsel (Doc. No. 46); and a motion to set this

case for a bench trial (Doc. No. 51). On October 15, 2020, the Court received a letter from Novatne

requesting an extension of the deadline to file motions to amend the pleadings set by the scheduling

order in this case (Doc. No. 71) and a filing proposing additional amendments to his complaint

(Doc. No. 72). Defendants Seth Batsel, Billy Cairo, Glen Edgell, Brian Elrod, and Ethan Flipovic

have opposed each of Novatne’s motions. 1 (Doc. Nos. 53–61, 73.) For the reasons that follow,

Novatne’s letter (Doc. No. 71) will be construed as a motion for an extension of time and granted

in part. Novatne will be afforded an opportunity to file a consolidated motion for leave to amend


1
        The Court uses the defendants’ own spellings of their names, provided in their filings in
this action (Doc. Nos. 38–42, 53–61, 73), as opposed to the spellings Novatne used in his
complaint (Doc. No. 1).



         Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 1 of 8 PageID #: 326
  his complaint and a signed proposed amended pleading, and the defendants will have an

  opportunity to respond in opposition to that motion. Novatne’s pending motions to amend the

     pleadings (Doc. Nos. 43, 47, 48, 50) will be denied as moot. Further, for the reasons that follow,

     his motions for discovery (Doc. Nos. 44, 49) and second motion to appoint counsel (Doc. No. 46)

     will be denied without prejudice and his motion to set a bench trial (Doc. No. 51) will be denied

  as moot.

I.          Relevant Background

            This action arises out of Novatne’s pre-trial detention at the Rutherford County Adult

  Detention Center (RCADC) in Murfreesboro, Tennessee. (Doc. No. 1.) On September 17, 2019,

  Novatne filed a complaint under 42 U.S.C. § 1983 alleging several violations of his civil rights

  while he was detained at RCADC. (Id.) The Court screened Novatne’s complaint under 28 U.S.C.

  §§ 1915(e)(2) and 1915A, found that Novatne had stated colorable claims for excessive force

  against Batsel, Cairo, Edgell, Elrod, and Flipovic in their individual capacities, and allowed those

 claims to proceed. (Doc. Nos. 26, 27.) The Court dismissed all other defendants and claims in

 Novatne’s complaint, including his official-capacity claims against Batsel, Cairo, Edgell, Elrod,

 and Flipovic, and denied his motion for appointment of counsel without prejudice to refiling. (Doc.

 Nos. 26, 27.)

            Batsel, Cairo, Edgell, Elrod, and Flipovic answered Novatne’s complaint on July 10, 2020.

 (Doc. Nos. 38–42.) On July 17 and 24, 2020, the Court received a series of motions from Novatne

 seeking to amend his complaint. (Doc. Nos. 43, 47, 48, 50.) Specifically, Novante filed: two

 motions to amend the type of relief sought for his excessive-force claims (Doc. Nos. 43, 50); a

 motion to add allegations supporting official-capacity claims against Batsel, Cairo, Edgell, Elrod,

 and Flipovic (Doc. No. 47); and a motion to add RCADC, Rutherford County Sheriff Mike

 Fitzhugh, or Rutherford County itself as a defendant (Doc. No. 48). The Court also received


                                          2
         Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 2 of 8 PageID #: 327
  motions requesting discovery (Doc. Nos. 44, 49); a second motion for appointed counsel (Doc.

  No. 46); and a motion asking the Court to set this case for a bench trial (Doc. No. 51). The

   defendants have responded in opposition to each of these motions. (Doc. Nos. 53–61.)

             On August 10, 2020, the Magistrate Judge issued a scheduling order setting October 13,

      2020, as the deadline for filing motions to amend the pleadings. (Doc. No. 62.) On August 12,

      2020, the Court issued an order setting this case for a jury trial on October 19, 2021. (Doc. No. 63.)

      On October 15, 2020, the Court received a letter from Novatne asking the Court to extend the

      amended pleading deadline by “30 to 60 days.” (Doc. No. 71, PageID# 296.) On the same day, the

      Court received a filing from Novatne entitled “complaint amendment[,]” describing further

      amendments he would like to make to his complaint. (Doc. No. 72, PageID# 302.) Novatne, who

      is currently incarcerated at the Morgan County Correction Complex (MCCX) in Wartburg,

      Tennessee, signed both filings on October 7, 2020. (Doc. Nos. 71, 72.) The defendants oppose

   Novatne’s request for additional time to file another motion to amend his complaint. (Doc. No. 73.)

II.          Analysis

             A.      Motion to Extend Amended Pleading Deadline and Motions to Amend

             The Court construes Novatne’s letter (Doc. No. 71) as a motion to extend the deadline for

  filing motions to amend the pleadings established by the Court’s scheduling order (Doc. No. 62).

  Federal Rule of Civil Procedure 16(b) provides that a scheduling order “may be modified only for

  good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” requirement

  in Rule 16 is only satisfied where the movant shows “that the original deadline could not

  reasonably have been met despite due diligence and that the opposing party will not suffer

  prejudice by virtue of the amendment.” Ross v. Am. Red Cross, 567 F. App’x 296, 306 (6th Cir.

  2014); see also Leary v. Daeschner, 349 F.3d 888, 906 (6th Cir. 2003) (discussing diligence and

  prejudice with respect to Rule 16’s good cause requirement).


                                           3
          Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 3 of 8 PageID #: 328
       As a threshold matter, the Court finds that Novatne timely moved to extend the October

13, 2020 deadline because he signed his motion and handed it over to prison authorities for mailing

on October 7, 2020. See Pewitte v. Hiniger, No. 3:17-cv-00822, 2020 WL 2218754, at *8 (M.D.

Tenn. May 6, 2020) (finding that “‘a pro se prisoner’s [pleading] is deemed filed when it is handed

over to prison officials for mailing to the court’” and that, “absent contrary evidence,” courts

assume “that an incarcerated person handed over a pleading to prison authorities ‘on the date he

or she signed [it]’” (alterations in original) (quoting Brand v. Motley, 526 F.3d 921, 925 (6th Cir.

2008))), report and recommendation adopted sub nom. Pewitte v. Pratt, 2020 WL 5105404 (M.D.

Tenn. Aug. 31, 2020). The Court further finds that Novatne has shown good cause for the requested

extension. He has shown diligence in his repeated efforts to amend his complaint (Doc. Nos. 43,

47, 48, 50, 72), even if those efforts have fallen short of this Court’s Local Rule requiring that “[a]

motion to amend a pleading must . . . [d]escribe the reasons supporting the proposed amendments

and the substance of the amendments sought, and include as an appended exhibit the singed

proposed amended pleading[.]” M.D. Tenn. R. 15.01(a)(1) (supporting papers); see also M.D.

Tenn. R. 15.01(b) (form of amended pleading) (“Amended pleadings must restate the entirety of

the pleading with amendments incorporated, rather than merely reciting the amended sections.”).

Novatne also states that his efforts to amend his complaint have been hampered by transfer to

MCCX and “over 14 days of quarantine” due to the COVID-19 pandemic. (Doc. No. 71,

PageID# 296.)

       In light of these circumstances, the Court finds that the most efficient and just course for

considering Novatne’s various proposed amendments is to grant Novatne a short extension of time

in which to file a single, consolidated motion for leave to amend his complaint with an attached

signed proposed amended complaint. The defendants have long been aware of Novatne’s attempts




                                     4
    Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 4 of 8 PageID #: 329
to amend his complaint (Doc. Nos. 43, 47, 48, 50, 72), and the Court finds that they will not be

unduly prejudiced by this course of action. The Court is only granting Novatne an extension of

time in which to file a motion for leave to amend his complaint; the defendants may oppose

Novatne’s proposed amendments on specific grounds, including prejudice. See Leary, 349 F.3d at

905 (holding that courts may deny leave to amend under Rule 15(a)(2) based on “‘undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of the amendment, etc.’” (quoting Foman v. Davis, 371 U.S. 178, 182

(1962))). Novatne’s motion for an extension (Doc. No. 71) will therefore be granted in part, and

his earlier motions seeking to amend his complaint (Doc. Nos. 43, 47, 48, 50) will be denied as

moot.

        B.     Discovery Motions

        Novatne moves the Court to subpoena Rutherford County or RCADC for its “county jail

policies and codes of conduct” (Doc. No. 44) and to compel the defendants to produce certain

documents regarding RCADC policies and records related to Novatne’s incarceration there (Doc.

No. 49). The defendants’ responses in opposition to these motions state that Novatne did not

request any of these documents from them before filing these motions and represent that the

defendants “will treat” Novatne’s motions “as written discovery requests pursuant to Fed. R. Civ.

P. 34 and will respond accordingly.” (Doc. No. 54, PageID# 235; Doc. No. 59, PageID# 254.)

Novatne has not filed any replies in support of his motions for a subpoena and to compel discovery,

and there is no indication in the record that he still seeks the Court’s assistance in obtaining the

requested documents. Further, the defendants represent that they have produced more than 146

documents to Novatne in response to these motions. (Doc. No. 73, PageID# 315–16, n.3.)




                                     5
    Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 5 of 8 PageID #: 330
Accordingly, Novatne’s motion for a subpoena (Doc. No. 44) and motion to compel (Doc. No. 49)

will be denied without prejudice.

       C.      Motion to Appoint Counsel

       Novatne’s second motion to appoint counsel states that he is requesting counsel “[d]ue to

[his] lack of legal understanding, legal expe[]rience in filing motions, and knowledge in civil

cases.” (Doc. No. 46, PageID# 217.) Novatne further states that the defendants have retained

counsel and that he “cannot afford counsel and ha[s] written numerous attorn[ey]s without

response.” (Id. at PageID# 218.) As the Court explained when it denied Novatne’s first motion to

appoint counsel, unlike criminal defendants, indigent civil plaintiffs have no constitutional right

to counsel. (Doc. No. 26); see also Lavado v. Keohane, 992 F.2d 601, 605–06 (6th Cir. 1993).

Rather, appointment of counsel in civil cases is only justified in exceptional circumstances. (Doc.

No. 26); Lavado, 992 F.2d at 605–06. To determine “whether exceptional circumstances exist, a

district court considers the type of case, the ability of the pro se litigant to represent himself or

herself, and the nature of the factual and legal issues involved.” Hollis v. Perry, No. 3:17-cv-00626,

2018 WL 3572391, at *2 (M.D. Tenn. July 24, 2018). The Court previously found that “the factual

and legal issues presented [here] are not unusually complex, and [Novatne] has demonstrated the

ability to plead his case cogently.” (Doc. No. 26, PageID# 109.) Novatne has not provided any

factual or legal basis for revisiting this finding. His poverty and lack of legal knowledge, while

serious burdens, are circumstances common to many pro se plaintiffs, most of whom will not be

appointed counsel. Novatne’s second motion to appoint counsel (Doc. No. 46) will therefore be

denied without prejudice. If circumstances in this case change—for example, if Novatne’s claims

proceed past summary judgment—he may raise the issue of appointed counsel again.




                                     6
    Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 6 of 8 PageID #: 331
              D.      Motion to Set Bench Trial

              Novatne’s complaint and the defendants’ answers all include a request for a jury trial. (Doc.

       Nos. 1, 38–42.) However, on July 24, 2020, the Court received Novatne’s motion asking that this

       matter be set for a bench trial. (Doc. No. 51.) The defendants’ response in opposition to the motion

       states that they continue to request a jury trial. (Doc. No. 61.) Novatne did not file a reply and, on

       August 12, 2020, the Court issued an order setting this case for a jury trial on October 19, 2021.

       (Doc. No. 63.) Novatne has not objected to that order, and it appears that his primary goal in filing

       the motion was for the Court to set a trial date. Because a trial date is now set, the Court will deny

       as moot Novatne’s motion to set a bench trial (Doc. No. 51).

III.          Conclusion

              For the reasons above, Novatne’s letter (Doc. No. 71) is CONSTRUED as a motion to

       extend the deadline for filing motions to amend the pleadings and, so construed, the motion is

       GRANTED IN PART. Novatne is ORDERED to file a motion for leave to amend his complaint

       and a signed proposed amended complaint that includes all of his proposed amendments by

       December 22, 2020. The motion to amend must “[d]escribe the reasons supporting the proposed

       amendments and the substance of the amendments sought,” and the proposed amended complaint

       “must restate the entirety of the pleading with amendments incorporated, rather than merely

       reciting the amended sections.” M.D. Tenn. R. 15.01(a), (b). In light of this extension, Novatne’s

       prior motions seeking to amend his complaint (Doc. Nos. 43, 47, 48, 50) are DENIED AS MOOT.

       To avoid confusion, the Clerk of Court is DIRECTED to change the caption of docket entry 72 to

       “Notice of Filing.”




                                            7
           Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 7 of 8 PageID #: 332
      Novatne’s motion for a subpoena (Doc. No. 44), motion to compel (Doc. No. 49), and

motion to appoint counsel (Doc. No. 46) are DENIED WITHOUT PREJUDICE.

      The motion to set a bench trial (Doc. No. 51) is DENIED AS MOOT.

      It is so ORDERED.



                                               ____________________________________
                                               ALISTAIR E. NEWBERN
                                               United States Magistrate Judge




                                    8
   Case 3:19-cv-00821 Document 74 Filed 12/01/20 Page 8 of 8 PageID #: 333
